Citation Nr: 1215547	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or at the housebound rate for the purposes of accrued benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.

4.  Entitlement to nonservice-connected death pension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1964 to October 1964.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision, and a May 2008 letter decision from the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (the RO).  In its March 2008 rating decision, the RO denied the appellant's service-connection claim for the cause of the Veteran's death and her claim for special monthly compensation (SMC) based on a need for aid and attendance or at the housebound rate for accrued benefits purposes.  In a subsequent May 2008 letter, the RO denied the appellant's claim for death pension.  The appellant disagreed with all three of the these determinations, and perfected a timely appeal as to each issue.

Clarification of issues on appeal

The appellant has perfected a claim for entitlement to service connection for the cause of the Veteran's death.  The RO has appropriately adjudicated this claim both as a claim for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1310, as well as under 38 U.S.C. § 1318.  In essence, 38 U.S.C.        § 1310 and 38 U.S.C.A. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).  

All § 1318 bases for an award of DIC are an intrinsic part of a DIC claim in those cases in which a veteran had a totally disabling service-connected condition at the time of death.  In the present appeal, the Veteran did in fact have service-connected depressive disorder rated totally disabling at the time of his death.  VA is therefore required to consider the appellant's claim for DIC under all relevant laws, which includes § 1318.  The RO did so in a December 2008 Statement of the Case (SOC).  
For the sake of clarity, the Board has accordingly bifurcated the appellant's perfected cause of death claim into two separate issues-namely, entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, and entitlement to DIC under the provisions of 38 U.S.C. § 1318.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) ["VA has the power to bifurcate a single claim and adjudicate different theories separately"].  Each will be addressed below.

Remanded issues

The appellant's claim for entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, and her claim for death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2007, as the result of an acute myocardial infarction. 

2.  At the time of the Veteran's death, service connection was in effect for depressive disorder, rated 100 percent disabling since August 18, 1998. 

3.  The evidence of record is against a finding that the Veteran's service-connected depression rendered him so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to the daily environment. 

4.  Although the Veteran had a single service-connected disability rated as 100 percent disabling, he was not service-connected for any other disabilities, and was not shown to be permanently housebound as a result of his service-connected disability. 

5.  The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death, he was not continuously rated as totally disabled for the five-year period after his discharge from service, and he was never a prisoner of war.


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, the criteria for an award of special monthly compensation based upon the need for the regular aid and attendance of another person or due to housebound status have not been met.  38 U.S.C.A. §§ 103(c), 1114(l), 1114(s), 1155, 1502, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j) , 3.4(b)(2), 3.50(a), 3.351, 3.352 (2011). 

2.  The basic criteria for entitlement to DIC under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318  (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In this case, the appellant was provided with 38 U.S.C.A. § 5103-compliant notice in a June 2008 letter.  The notice advised her of the information and evidence necessary to substantiate her claims, and of her own and VA's respective responsibilities in obtaining evidence in connection with the claims.  With respect to the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318, the appellant was specifically advised in the June 2008 letter that VA may pay DIC if the Veteran "was continuously rated totally disabled due to service connected conditions for at least 10 years before death."  As to the accrued benefits claim, the appellant was provided with general notice as to the information and evidence necessary to substantiate her claim in the June 2008 letter.  Although the appellant was not sent specific notice outlining the evidentiary requirements for special monthly compensation based on a need for aid and attendance, or based on housebound status, the appellant demonstrated actual knowledge of such information in correspondence received by the Board in January 12, 2012.  See the appellant's January 23, 2012 Appellant's Brief, pages 3 and 4 [containing a detailed outline of the statutory requirements for SMC awards based on aid and attendance and housebound status].  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is basis of this appeal was provided to the appellant before the appellant was sent proper VCAA notice in June 2008.  Nevertheless, the appellant's claims have since been readjudicated in multiple statements of the case and supplemental statements of the case thereafter, and the appellant has not been prejudiced thereby.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  As such, there was no defect with respect to timing of the VCAA notice. 

Concerning VA's duty to assist, the claims file contains the Veteran's service treatment records, service personnel records, and all outstanding and relevant post-service VA and private treatment records.  Additionally, the claims file contains the appellant's own statements in support of her claims.  The Board has carefully reviewed such statements and concludes that the appellant has not identified that further pertinent evidence exists outside the record. 

The Board recognizes that the Veteran received disability benefits from the Social Security Administration (SSA) prior to his death, and that VA has not as of yet attempted to obtain such records.  As discussed in the Remand section below, because it is unclear whether such records would be relevant to the appellant's service-connection claim for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the Board believes the AOJ should attempt to obtain such records before the cause of death claim is adjudicated.  

Significantly however, claims for accrued benefits may only be determined based on evidence that was physically present or constructively present in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of documents generated by VA that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  SSA records however are not generated by the VA, and therefore are not constructively part of the record.  Although the Board has actual knowledge of the existence of the Veteran's SSA disability award, the Board is prohibited from considering any associated SSA records in the adjudication of the appellant's accrued benefits claim, as no such records, if in existence, were physically or constructively present within the Veteran's claims folder when he died.  Therefore, VA's duty to assist does not require that the Veteran's SSA records be requested before adjudicating the appellant's accrued benefits claim.

Similarly, the Board finds that a remand to request SSA records before adjudicating the appellant's claim for DIC under 38 U.S.C.A. § 1318 on its merits is not required, as such records would in no way be relevant to the core question of whether the Veteran was in receipt of a total (100 percent) disability rating for a period of 10 years prior to the date of his death.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) [holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal].  Indeed, such information is already clearly documented within the Veteran's claims folder.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski,     1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's accrued benefits claim and her claim for DIC under the provisions of 38 U.S.C.A. § 1318 have been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the appellant. 

The appellant has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of a representative, and declined an opportunity to testify at a personal hearing. 

Accordingly, the Board will address the claims on appeal. 

Entitlement to SMC for the purposes of accrued benefits

Relevant law and regulations

The law and regulation governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West Supp. 2011); 38 C.F.R. § 3.1000 (2011).

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the SMC claim the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim of the Veteran and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  As was noted by the Board above, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present [such as VA treatment records] in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

SMC is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2011).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid [this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.]; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  See 38 C.F.R. § 3.352(a) (2011).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c) (2011).

Special monthly compensation can also be payable at a specified rate if a veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).

Analysis

A. Aid and attendance

At the time of his death in December 2007, the Veteran was service-connected for only one disability-namely, depressive disorder rated 100 percent disabling, effective August 18, 1998.  For SMC based on aid and attendance to be awarded to the appellant for accrued benefits purposes, the evidence of record must show that the his service-connected depression rendered him so helpless as to require the regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l) (West 2002).

The Board initially notes that neither the appellant, nor the Veteran [prior to his death] has contended or demonstrated that the Veteran had a visual impairment to the extent that he was blind or nearly blind, or that he was a patient living in a nursing home, and the evidence of record does not so suggest.  As such, the foregoing analysis will focus on whether there is a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A.       § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2011).

Prior to July 2007, the Veteran was not in need of regular aid and attendance.  A November 2004 VA examination indicated that the Veteran was able to feed himself, dress himself, undress himself, shave himself and attend to the wants of nature without assistance.  Although in April 2005 the Veteran asserted that he was "totally dependent on his wife," the evidence demonstrates that the Veteran continued to drive himself places, ambulated unassisted, and worked on his farm at that time.  See, e.g., the Veteran's April 1, 2005 VA Social Work Note [indicating that the Veteran "continues to drive locally and can ambulate unassisted for short distances"]; see also the Veteran's April 13, 2005 VA Progress Note [noting that the Veteran "admits he still drives around town and is able to get out of the house," and that he "owns a farm and likes to work on the farm," and "has a new rotatiller tractor and has considered riding it recently"].  Significantly however, treatment reports dated in July 2007 demonstrate that the Veteran's health had worsened to the point where his wife had to help him bathe, dress, and prepare his meals, and that the Veteran could no longer drive.  See, e.g., the Veteran's July 25, 2007 VA Primary Care Note.  

The Board concedes that a factual need for aid and attendance is established by the lay and medical evidence of record dating from July 2007 to the time of his death in December 2007.  The Board nevertheless finds that the evidence of record does not suggest that such need for aid and attendance resulted from debilitating effects of his service-connected depression, but rather from the effects of his nonservice-connected morbid obesity and fatal heart condition.  

Indeed, in addition to depressive disorder, the Veteran suffered from a multitude of medical conditions prior to his death, to include in pertinent part, hypersomnia with sleep apnea, pseudophakia, rhinitis, pulmonary fibrosis, albuminuria, diabetes mellitus, hypothyroidism, coronary artery disease, cardiomyopathy, paroxysmal ventricular tachycardia, hypertension, dylipidemia, rotator cuff sprain, knee arthritis, gastroesophageal reflux disorder, and morbid obesity.  See, e.g., the Veteran's November 23, 2007 VA Internal Medicine H&P Note. 

In July 2007, the Veteran's VA nurse, K.T., noted that the Veteran "is no longer driving, is unable to bathe and dress himself and is dependent on his wife for all his day to day care."  The Veteran discussed his increasing medical problems, noting he had gained more weight and his heart condition was getting worse.  See the Veteran's July 25, 2007 VA Mental Health Note by K.T. 

In September 2007, the Veteran appeared for another VA Aid and Attendance examination.  It was noted on the examination report that the Veteran stated he needed assistance with bathing, dressing and toileting.  The examiner indicated that the Veteran was morbidly obese [349 lbs], noting balance problems "related to his morbid obesity & DJD (degenerative joint disease) of knees."  The Veteran also exhibited reduced range of motion of the spine "secondary to obesity."  The examiner added that the Veteran must use a wheelchair and walker to ambulate "secondary to balance problems," and that he has chronic constipation and low blood pressure due to cardiac medications.  Upon review of the Veteran's total disability picture as a whole, the September 2007 VA examiner concluded that the "majority of his medical problems are related to his weight . . . ."  See the September 2007 VA examiner's report.  Critically, the VA examiner made no mention as to any impact the Veteran's service-connection depression had on his ability to feed himself through loss of coordination of upper extremities or through extreme weakness, inability to attend to the wants of nature, or incapacity requiring care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

One month later, in October 2007, the Veteran's nurse again noted that the Veteran is "confined to a wheelchair and is unable to bathe, dress or drive anymore."  She also indicated that the Veteran's "wife is unable to handle [the Veteran] due to his weight and inability to help himself."  She reported that the Veteran had to hire someone to come to the house and care for him.  Based on these observations, K.T. suggested that the Veteran apply for SMC based on aid and attendance.  See the Veteran's October 10, 2007 VA Mental Health Note.  In a separate noted dated November 1, 2007, K.T. again indicated her belief that the Veteran was in need of aid of attendance, but she did not specify that the Veteran's depression had any role in prompting this need.  In fact, she suggested that the Veteran actually functioned well with his depression for several years.  See the November 1, 2007 handwritten note of K.T.

Concerning the Veteran's mental health, VA treatment records dated within the Veteran's last month of life demonstrate that the Veteran himself denied experiencing problems with memory and judgment on multiple occasions.  He was able to communicate well with his physicians, expressed understanding with medical advice, and was deemed alert and oriented.  See, e.g., the Veteran's November 25, 2007 VA Nursing E&M Note [indicating that the Veteran denied impaired memory and judgment, and verbalized understanding with treatment]; the Veteran's November 27, 2007 VA Respiratory Therapy Note [indicating that the Veteran had clear, understandable, and appropriate speech, that he denied impaired memory or judgment, and that upon psychosocial evaluation, the Veteran was calm, had adequate emotional support, and that he was dealing with stressors, hospitalization, and illness appropriately]; and the Veteran's November 28, 2007 VA Nursing Discharge Note [indicating that the Veteran was "alert and oriented x3"].  A November 23, 2007 VA Psychosocial Screen pertinently notes that the Veteran responded "no" when specifically asked if he had been bothered by feeling down, depressed or hopeless in the past month, if he had been bothered by little interest or pleasure in doing things in the past month, or if he had thoughts about hurting or killing himself of others in the past month.   

When analyzed as a whole, the above-referenced medical reports suggest that the Veteran's depressive disorder played little, if any, role in the Veteran's development of a need for aid and attendance.  Indeed, there is no indication that any depression symptomatology prohibited the Veteran from eating, bathing, ambulating, or attending to the wants of nature, nor had such symptomatology rendered him so incapacitated as to require care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment, and the appellant has not stipulated as much.   Rather, these treatment reports instead affirm that the Veteran's morbid obesity played much more significant role in the Veteran's developing a need for aid and attendance.  See, e.g., the Veteran's November 26, 2007 VA Nursing E&M Note [indicating that the Veteran is obese, and that he reports he cannot clean himself after a bowel movement]; the Veteran's November 25, 2007 VA Nursing E&M Note [identifying the Veteran as a "fall risk," and noting that the Veteran admitted to having an unsteady gait, dizziness, imbalance, and weakness"]; see also the September 2007 VA examiner's report [attributing the Veteran's balance problems to his obesity].
As noted above, the Veteran died in December 2007 of an acute myocardial infarction.  The Veteran's death certificate pertinently included notation that the Veteran's obesity contributed to death.  See the Veteran's December 2007 Certificate of Death.  

While the Board finds it clear that a factual need for aid and attendance is demonstrated by the record during the final months of the Veteran's life, the preponderance of the evidence favors a finding that such a need for aid and attendance resulted from the Veteran's morbid obesity and resulting physical problems associated with obesity, and not from the Veteran's service-connected depression.  As such, entitlement to SMC based on a need for aid and attendance for accrued benefits purposes is denied.  See 38 U.S.C.A. § 1114(l) (West 2002).

B. Housebound status

As noted in the law and regulations above, SMC can also be payable at a specified rate if a veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher, or he is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R.      § 3.350(i) (2011).

In this case, although the Veteran had one service-connected disability rated as 100 percent disabling at the time of his death, the Veteran received no compensation from VA for any other service-connected disability.  Thus, SMC may not be awarded based on disability ratings alone, per the provisions of 38 C.F.R.                § 3.350(i)(1).  Additionally, the evidence does not show that the Veteran's service-connected depression resulted in his being housebound per the provisions of 38 C.F.R. § 3.350(i)(2), and the appellant does not so assert.  The Veteran was not hospitalized prior to his death, and evidence of record shows that he is able to leave his house to attend his VA outpatient appointments up to the day before he died.  On review, the overall evidence does not show that the Veteran was restricted to his domicile.  The appellant's claim for SMC at the housebound rate for the purposes of accrued benefits is also denied.

The Board adds that it has considered the benefit of the doubt rule in adjudicating the appellant's accrued benefits claim, but, as the preponderance of the evidence is against the appellant's favor and not in relative equipoise, there is no basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 

Entitlement to DIC under 38 U.S.C.A. § 1318

Relevant law and regulations

Dependency and indemnity compensation benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected when the veteran's death was not caused by his or his own willful misconduct and, in pertinent part, the following conditions are met: 

(1) the veteran was in receipt of, or was entitled to receive compensation at 
the time of death for service-connected disability that was continuously rated totally disabling for a period of 10 years or more immediately preceding death; or,

(2) if totally rated for a lesser period, the veteran was so rated continuously for a period of not less than five years from the date of the veteran's discharge from active duty; or 

(3) the veteran was a former prisoner of war, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.

See 38 U.S.C.A. § 1318(a), (b)(1-3).

Analysis

The criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met.   The record shows that the Veteran died of heart attack, and not as the result willful misconduct.  During his lifetime, the Veteran was only service-connected for one disability-namely, depressive disorder, rated 100 percent disabling effective since August 18, 1998.  According to the certificate of death, the Veteran died on December  2007.  Although the Veteran was receiving compensation for a disability rated 100 percent disabling at the time of his death, this total rating was not in effect for a period ten or more years.  As such, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1). 

Moreover, the Veteran was not service-connected for any disability for decades following his separation from service.  The appellant is, therefore, not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2). 

Finally, the Veteran's service record does not show that he was a POW during his period of active duty.  DIC benefits are, therefore, not available to the appellant under 38 U.S.C.A. § 1318(b)(3). 

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22 (2011).  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims, including any claims pending on that date.  See Tarver.  Therefore, consideration of hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 1318  is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board adds that the appellant has not alleged or argued CUE in any prior ratings decision.  

Again, the Board has considered the benefit of the doubt rule for this claim, but, as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit sought on appeal is denied.


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate for accrued benefits purposes is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  is denied. 


REMAND

The Board sincerely regrets the additional delay in adjudicating the appellant's remaining claims.  However, this remand is necessary to ensure that the appellant receives all consideration due to her under the law.

A. Service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310

The evidence of record includes indication that the Veteran was receiving disability benefits from the Social Security Administration (SSA) at the time of his death.    See the July 2003 VA examiner's report, page 3.  The evidence of record does not contain any SSA records, and there is no indication such were sought.  Because such records may contain pertinent information relating to the pending claim on appeal, appropriate efforts should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

The Board adds that, in particular relation to the appellant's cause of death claim, the Court has issued a decision regarding the general notice requirements for claims for dependency and indemnity compensation (DIC) under the VCAA.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that proper VCAA notice for DIC claims must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id. at 352-53. 

In June 2008, the appellant was sent VCAA a notice letter in response to her application for DIC benefits.  However, the letter did not comply with all three notice elements set forth in Hupp.  Accordingly, on remand the appellant should be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her cause of death claim in compliance with Hupp. 

B. Nonservice-connected death pension

The appellant asserts that she should be awarded nonservice-connected death pension benefits based on the Veteran's service. 

A surviving spouse of a veteran can establish basic eligibility for nonservice-connected death pension if it is shown that (1) the veteran served in the active military, naval, or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a disability adjudged service connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war, or (2) at the time of death, the veteran was receiving, or entitled to receive, compensation or retirement pay for a service-connected disability based on service during a period of war.     See 38 U.S.C.A. §§ 1521(j), 1541(a); 38 C.F.R. §§ 3.2, 3.3(a)(3) and (b)(4), 3.6, 3.15, 3.16, 3.17. 

The Veteran served on active duty for less than two months, from September 1, 1964 to October 2, 1964.  In May 2008, the RO concluded that the appellant was not eligible for death pension benefits based on the fact that the Veteran served less than 90 days of active duty service, and based on its own determination that "there is no evidence that the veteran had a disability when released from service that would have justified being discharged from service."  See the RO's May 22, 2008 letter denial.  Significantly, in addition to failing to provide any explanation whatsoever as to how it determined there was no evidence of record indicating that the Veteran had a disability that would have justified being discharged from service, the RO also failed to assess whether at the time of the Veteran's death, he was receiving compensation for a service-connected disability based on service during a period of war, per the provisions of 38 U.S.C.A. § 1541(a) and 38 C.F.R. § 3.3(b)(4).

There is no question that the Veteran served during a period of war.  See 38 C.F.R. § 3.2(f) [indicating that the Vietnam Era begins on August 5, 1964 to May 7, 1975 in the case of a veteran who did not service in the Republic of Vietnam, as in this case].  Additionally, as noted above, at the time of his death the Veteran was receiving VA compensation for depressive disorder.  Crucially, when awarding the Veteran service connection for depression in August 2003, the RO considered the medical opinions of two VA examiners, and concluded that the Veteran's depressive disorder was aggravated beyond its normal progression by his active duty military service.  See the RO's August 2003 rating decision, page 3.  Indeed, the Veteran's service personnel records demonstrate a discharge for "unsuitability," following a medical recommendation that he be discharged upon screening for a personality defect.  See the Veteran's October 2, 1964 Report of Aptitude Board [indicating that psychiatric evaluation "reveals an exceptionally inadequate and immature recruit who lacks the resources and disposition necessary to meet the demands of the service. . . .  [H]e is a psychiatric risk for retention in the Navy         . . . ."].  

In light of the clear indication that the Veteran had a psychiatric disability or defect during service, the fact that two VA examiners suggest that this psychiatric disability was in fact a depressive disorder that was at least as likely as not aggravated by his military service, the fact that the RO already conceded as much in a prior rating decision, and the fact that the entirety of the Veteran's service took place during a period of war, the Board finds that the initial service requirements are in fact satisfied with respect to the appellant's nonservice-connected death pension claim, despite the fact that the Veteran served less than 90 days of active duty.  Indeed, the Veteran served during a period of war, and died while receiving compensation for a disability that was connected to his wartime service by dint of in-service aggravation of a preexisting condition.  See 38 U.S.C.A. § 1541(a) and 38 C.F.R. § 3.3(b)(4).  

In addition to qualifying veterans' service, basic eligibility for nonservice-connected death pension also hinges on whether a surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4)(iii).  

Significantly, the agency of original jurisdiction has never addressed the issue of whether the appellant's annual income exceeds the annual pension rate.  It does not appear that the appellant was aware of the fact that the expenses of the Veteran's final illness, burial, and just debts may be counted to reduce her income for the calendar year following the Veteran's death or the 12-month period in which she paid expenses, whichever is more beneficial to the appellant.  See 38 C.F.R. § 3.272(h) (2011).   Further, the appellant has not updated the VA on her income or expenses since she filed her claim for death pension in May 2008.  A remand is therefore necessary to ensure that the appellant is notified of above information and afforded an opportunity to provide the VA with a complete listing of relevant expenses, with dollar amounts provided, which may reduce her countable income for VA death pension purposes, and to ensure that the AOJ has an opportunity to address this matter in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The appellant and her representative must be sent a VCAA letter that complies with the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant should be given opportunity to respond.

2.  VBA should also notify the appellant and her representative of the eligibility requirements for receipt of death pension benefits, to include income requirements.  The appellant should be made aware of the types of expenses that may reduce her countable income, to include those associated with the Veteran's final illness, burial, and just debts.  The appellant should be afforded the opportunity to submit income and expense reports for the years from 2007 to the present.  Any such records so obtained should be associated with the Veteran's VA claims folder.  

3.  VBA should also attempt to obtain any medical or other records relied upon by SSA in awarding the Veteran disability benefits.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the appellant's claims file. 

4.  Following the completion of the foregoing development, and after undertaking any additional development which it deems necessary, VBA should  readjudicate the appellant's cause of death claim and her claim for death pension.  If the benefits sought on appeal remain denied, in whole or in part, VBA should provide the appellant with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


